NOTE: The examiner of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Aditi Dutt.

Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2021 has been entered. 

Status of Application, Amendments and/or Claims
3.		Claims 75-77, 81-84, 89, 94 and 95 are pending in the instant application. 
4.		Claims 75-77, 81-84, 89, 94 and 95 drawn to a method of assessing the potential efficacy of a candidate anti-CGRP antibody, are under consideration in the instant application.

Information disclosure statement (IDS)
5.		The IDSs dated 4/13/2021, 4/14/2021 and 7/7/2021 are acknowledged and entered into record. All references therein are considered.
Conclusion
6.		Claims 75-77, 81-84, 89, 94 and 95 are allowable.

Advisory information
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037.  The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
8.		If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
9.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
12 February 2022

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644